United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
POSTGRADUATE SCHOOL, Monterey, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1246
Issued: December 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 16, 2007 affirming a termination of
compensation effective July 8, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective July 8, 2006.
FACTUAL HISTORY
Appellant filed a traumatic injury claim alleging that she sustained a lower back injury in
the performance of duty on October 17, 2001 when she was lifting children in the toddler
classroom. The Office accepted the claim for a lumbosacral strain.1 Appellant returned to work
1

A statement of accepted facts dated January 12, 2006 reported that the accepted injury was a lumbosacral sprain.

in June 2002 in a light-duty position at four hours per day. On December 9, 2005 she stopped
working as light duty was no longer available. Appellant began receiving compensation for
temporary total disability.
The Office referred appellant, a statement of accepted facts and medical records to
Dr. Aubrey Swartz, a Board-certified orthopedic surgeon. In a report dated April 27, 2006,
Dr. Swartz provided a history and results on examination. In response to inquiry as to the
diagnosis, he stated that appellant had a disc protrusion or herniation at L5-S1 without nerve root
or spinal cord compression. Dr. Swartz then discussed an “inconsistency” with respect to the
initial claim. He indicated that appellant was seen on October 21, 2001 by a Dr. Wells and the
history reported only that she woke up on October 18, 2001 with major back pain. According to
Dr. Swartz, “This would raise a question regarding this claim or the mechanism of injury.” He
also stated that appellant was diagnosed with myofascial pain syndrome and had reported a
history of fibromyalgia, which raised additional questions regarding the claim. In response to a
question as to whether the diagnosed condition was causally related to the work injury,
Dr. Swartz responded, “There is no evidence at this time of a work-related injury and I would
again refer to the doctor’s first reported work injury by Dr. Wells … dated October 21, 2001.”
He described objective findings of pain with straight leg raising, but reported evidence of
symptom magnification. Asked to describe any nonindustrial or preexisting disability,
Dr. Swartz reported the L5-S1 disc protrusion. He concluded, in response to inquiry as to
whether appellant continued to suffer residuals of an injury, “There is no evidence at this time
that an injury occurred on October 17, 2001.”
By letter dated May 11, 2006, the Office notified appellant that it proposed to terminate
her compensation. In an accompanying memorandum, the Office indicated that Dr. Swartz
represented the weight of the evidence. The Office noted that Dr. Swartz discussed
inconsistencies in the claim, but the point was “somewhat moot, here, however, because the basis
of the decision rests on the medical findings relative to the claimant’s current medical state, not
on her medical condition at the time of her claimed injury.”
In a decision dated June 14, 2006, the Office terminated compensation for wage-loss and
medical benefits effective July 8, 2006. Appellant requested a review of the written record by an
Office hearing representative. By decision dated February 16, 2007, the hearing representative
affirmed the June 14, 2006 decision. The hearing representative found that Dr. Swartz provided
a well-reasoned opinion that represented the weight of the evidence.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.3 The right
to medical benefits is not limited to the period of entitlement to disability. To terminate

2

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

3

Mary A. Lowe, 52 ECAB 223, 224 (2001).

2

authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition that require further medical treatment.4
ANALYSIS
The Office terminated compensation for wage-loss and medical benefits effective July 8,
2006 based on the report of second opinion examiner Dr. Swartz. The Board notes that the
accepted condition in this case was a lumbosacral strain. It is the Office’s burden of proof to
terminate compensation with respect to the accepted condition. In addition, since the Office
referred appellant to Dr. Swartz regarding whether she had any continuing employment-related
condition, the Office has responsibility to secure a report that adequately addresses the relevant
issues.5
The Board finds the April 27, 2006 report of Dr. Swartz to be of diminished probative
value. It is well established that a physician’s opinion must be based on a complete and accurate
factual and medical background. When the Office has accepted an employment injury occurring
in the performance of duty, the physician must base his opinion on the accepted facts.6 The
Office accepted that appellant sustained a lumbosacral strain on October 17, 2001 as a result of
lifting a child. In referring appellant to Dr. Swartz, the Office sought a medical opinion as to
whether appellant continued to have an employment-related condition or disability.
Dr. Swartz did not specifically discuss the lumbosacral strain, other than to note that it
was the accepted injury. He diagnosed an L5-S1 disc herniation or protrusion.7 Dr. Swartz then
discussed at length what he felt were inconsistencies in the claim, in particular an October 21,
2001 report in which the physician did not report an incident involving the lifting of a child. In
response to a question as to whether the diagnosed condition was causally related to the work
injury, Dr. Swartz stated that there was no evidence at this time of a work-related injury, but the
only support he offered for that opinion was to refer to the October 21, 2001 report. While the
Office noted that Dr. Swartz’s reference to inconsistencies in the claim was “somewhat moot,”
the only rationale Dr. Swartz provided for his opinion was reference to a 2001 report that did not
provide a history of the accepted lifting incident. In addition, Dr. Swartz concluded his report by
stating that there was no evidence that an injury occurred on October 17, 2001.
Dr. Swartz premised his opinion that there was no current evidence of a work-related
injury on his observation that appellant did not sustain an employment injury as alleged on
October 17, 2001. His report is therefore not based on a complete and accurate factual
background and is of diminished probative value. The April 27, 2006 report is not sufficient to
establish that appellant had no continuing employment-related residuals or disability. The Office
4

Frederick Justiniano, 45 ECAB 491 (1994).

5

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32
ECAB 863 (1981).
6

See Paul King, 54 ECAB 356 (2003).

7

A magnetic resonance imaging (MRI) scan dated February 22, 2002 reported L5-S1 degenerative disc disease.
A second opinion examiner, Dr. Ken Ishizue, diagnosed a herniated L5-S1 disc on July 16, 2004.

3

did not meet its burden of proof to terminate compensation based on the accepted lumbosacral
strain, and Dr. Swartz failed to provide a rationalized medical opinion with respect to any other
employment-related condition.
CONCLUSION
The April 27, 2006 report of the second opinion examiner is of diminished probative
value and did not resolve the issues in the case.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 16, 2007 and June 14, 2006 are reversed.
Issued: December 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

